DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 7/26/21 is acknowledged.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/20
Allowable Subject Matter
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 12, prior art failed to disclose or fairly suggest a method of manufacturing a semiconductor device comprising, along with other recited claim limitations,  the limitation of “wherein a predominant part of a vertical extent of a drift zone in the SiC device layer is arranged 1012-2776 / 2019P50156 US23 between an end-of-range peak of the ions and the first surface of the SiC device layer”. Claims 13-15 depend from claim 12 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio et al (20150270351).
Regarding Claim 1, in Figs. 6 and 7 and in paragraphs 0063-0065, Nishio et al. discloses a method of manufacturing a semiconductor device, the method comprising: providing a silicon carbide (SiC) semiconductor body 10; introducing ions (C, carbon) into the SiC semiconductor body through a first (upper) surface of the SiC semiconductor body by at least one ion implantation process (Fig. 7, paragraph 0064); 
Regarding Claim 2, providing the SiC semiconductor body 10 comprises providing a SiC semiconductor substrate 10 (paragraph 0064)  
Regarding Claim 3, the SiC semiconductor substrate 10 is a 4H-SiC semiconductor substrate (see paragraph 0038)  
Regarding Claim 4, in Figs. 6 and 8, providing the SiC semiconductor body 10 further comprises forming a SiC buffer layer 11 on the SiC semiconductor substrate 10. 
Regarding Claim 5, a thickness of the SiC buffer layer ranges from 0.5pm to 30pm (when compared to layers to the thicknesses of layers 12 and 14) 
Regarding Claim 6, a doping concentration averaged along a vertical extent of the SiC device layer 12 is smaller than a doping concentration averaged along a vertical extent of the SiC buffer layer 11 (see Figs. 2A, 2B and paragraphs 0037, 0050, 0054,0061, 0062 and 0066).  
Regarding Claim 7, in Figs 2A and 2B, a doping concentration along a predominant part of a vertical extent of the SiC buffer layer gradually and/or continuously decreases along a direction from the SiC semiconductor substrate to the SiC device layer.  
Regarding Claim 8, in Fig. 7 and paragraph 0065, an implantation mask 33 over the first surface of the SiC semiconductor body 10, wherein the ions are introduced through openings in the implantation mask.  
Regarding Claim 9, in Fig. 7 and 8 and paragraphs 0064 and 0076, a minimum lateral extent of at least some of the openings ranges from 0.5 micrometer to 50 micrometer and a lateral distance between neighboring two of the openings ranges from 2 micrometer to 20 micrometer (given dimension of SiC layer 14 as disclosed in paragraph 007). 
Regarding Claim 10, in Fig. 7 and paragraph 0065, the ions C-ions (carbon).  
Regarding Claim 11, Fig. 8 and paragraph 0071, forming the semiconductor device elements includes at least one of forming a pin-diode.


Examiner is including following pertinent prior art references that are not relied upon but that do teach implantation of ions such as Hydrogen/proton, Carbon, and Helium in SiC devices
Yoshimura et al. 20200194562 (Figs. 1B, 2 and 3)
Schulze et al. 20190157395 (Fig. 1D)
Konrath 20170012102 (Fig. 1)
Mizukami 20160276497 (Figs 2-7)
Hamada et al 20160247894 (Fig. 2, 3, 7 and 13)
Kumada et al. 20180233564 (Figs. 8 and 9)
Hamada et al. 20160336390 (Figs. 5 and 13)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/           Primary Examiner, Art Unit 2826                                                                                                                                                                                            	8/5/2021